Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 22-28, 30-33 and 35-55 are pending in this application. 
	Response to Amendment
2.	Applicant’s amendment filed 01/25/2022 in response to the previous Office Action (10/26/2021) is acknowledged.  Rejections of claims 26-36 and 46 under 35 U.S.C. 102(a)(1) (items 5 and 6) and under 35 U.S.C. 112(b) (item 8) have been obviated.  	  

Election/Restrictions
3.	Applicant’s election without traverse of Group I and a single disclosed species from Formula II and from Formula III in the reply filed on 10/14/2021 is acknowledged. 


    PNG
    media_image1.png
    277
    627
    media_image1.png
    Greyscale
 


    PNG
    media_image2.png
    227
    559
    media_image2.png
    Greyscale

Previously the examiner stopped the search when a prior art was found.  The examiner again continued the search and the search was stopped when another prior art was found. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 26, 28 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. Chemical Biology & Drug Design (2015), 85(3), 306-314.  Said reference discloses at page 307 the following three compounds that are the same as applicants when applicant’s formula II has the following substituents: 
W = O; R1 = substituted phenyl; R2 = H; Y = -CH(CH3)-; Z = CH2-CH2-; and X = CH, C-O-CH3.


    PNG
    media_image3.png
    176
    734
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    175
    702
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    173
    701
    media_image5.png
    Greyscale

Since said compounds are the same as applicants, a 102(a)(1) rejection is proper.

Information Disclosure Statement
6.	Applicant’s Information Disclosure Statement, filed on 01/14/2021 and 01/27/2021 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
Allowable Subject Matter
7.	Claims 31-33, 35 and 46 are allowed.

Objection
8.	Claims 27 and 30 are objected to as being dependent upon a rejected base claim, but may be allowable after further search if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



February 1, 2022